FILED
                                                                                         3/9/2021
                            UNITED STATES DISTRICT COURT                        Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                        Court for the District of Columbia


CARLOS PARKS,                                )
                                             )
               Plaintiff,                    )
                                             )              Civil Action No. 21-533 (UNA)
                                             )
                                             )
LORETTA LYNCH et al.,                        )
                                             )
                Defendants.                  )


                                 MEMORANDUM OPINION

        Plaintiff, appearing pro se, is a federal prisoner currently incarcerated at the Federal

Medical Center in Rochester, Minnesota. He has filed an application to proceed in forma pauperis

and a “Complaint for Wrongful Imprisonment as the Result of Malicious Prosecution Pursuant to

Title(s) 42 U.S.C. 1983 and 28 U.S.C. 1331 (Bivens Act)” [Dkt. # 1]. The Court will grant the

application and dismiss this action pursuant to 28 U.S.C. § 1915A (requiring dismissal of a case

upon a determination that the complaint fails to state a claim upon which relief may be granted).

        Plaintiff alleges that the government’s malicious prosecution of him resulted in

deprivations under the Fifth Amendment. See Compl. at 2 (invoking due process and equal

protection rights). He seeks $5 million in damages based on his seven years of incarceration. Id.

at 5.

        In certain situations, a claim challenging a conviction or imprisonment is “not cognizable

unless and until” the conviction or confinement is invalidated via direct appeal or habeas corpus,

or declared void by an authorized tribunal. Harris v. Fulwood, 611 Fed. App’x. 1, 2 (D.C. Cir.

2015) (per curiam) (citing Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)). The favorable

                                                 1
termination requirement applies “no matter the relief sought (damages or equitable relief) . . . if

success in the action would necessarily demonstrate the invalidity of confinement or its duration.”

Id. (quoting Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (internal quotation marks and other

alterations omitted)). The “common-law tort of malicious prosecution [is] a type of claim that

accrues only once the underlying criminal proceedings have resolved in the plaintiff’s favor.”

McDonough v. Smith, 139 S. Ct. 2149, 2156 (2019); see Moore v. United States, 213 F.3d 705,

710 (D.C. Cir. 2000) (malicious prosecution elements are “(1) defendant’s initiation or

procurement of a criminal proceeding against the plaintiff; (2) absence of probable cause for the

proceeding; (3) malicious intent on the part of the defendant; and (4) termination of the proceeding

in favor of the plaintiff”). The Supreme Court has clarified that the “hoary principle that civil tort

actions are not appropriate vehicles for challenging the validity of outstanding criminal judgments

applies to § 1983 [and Bivens] damages actions that necessarily require the plaintiff to prove the

unlawfulness of his conviction or confinement, just as it has always applied to actions for malicious

prosecution.” Heck, 512 U.S. at 486.

       Plaintiff has not pled, much less shown, that his conviction or imprisonment has been

invalidated in a prior proceeding. Therefore, this case will be dismissed without prejudice. A

separate order accompanies this Memorandum Opinion.



                                                 _________/s/_______________
                                                 AMIT P. MEHTA
Date: March 9, 2021                              United States District Judge




                                                  2